Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephone conference of October 4, 2022.  Applicant is advised to amend the withdrawn claims throughout prosecution to ensure that they either depend from or contain all limitations of the elected product claims. The right to rejoinder requires the non-elected claims to be amended in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 34-37 provide various ranges of effective percentages of various ingredients in the composition.  Each of these claims is indefinite in and of itself because only one range is properly set forth in a claim.  The listing of several ranges is no different from employing the language “preferably”;  the actual scope of each claim is questionable based on the alternative ranges presented therein.
Additionally however, claims 34-36 indicate that the input material, the fibers and 
The binder may be present in an amount from “about 0%”.  As claim 1 recites the presence of each component, this claim language effectively excluding the components casts doubt on the scope of the independent claim as well as these dependent claims.
Further, claim 32 is objectionable in the recitation of relative product characteristics depending on relative amounts of ingredients being increased.  If the amounts of the components known to produce these results are known, then they should be claimed. The scope of a claim reciting characteristics increasing with ingredient increase is absolutely not a limitation on the actual scope of the identity of the product material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-23, 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/050512.
	The instant claims are directed to a material comprising and input material (gypsum), fibers (cellulose), a binder (starch), moisture and optionally an additive.
WO 2007/050512 discloses a granulated composition comprising wood fibers (cellulose), a binder (starch), moisture, an input material and an optional further additive (the “filler” of the reference can comprise mixtures including lime, fly ash, gypsum and thus reads on both the input material and the additive of the instant claims).
The reference also discloses the granulated sizes and weight claimed herein.  The moisture content is commensurate with that claimed herein.  The material can comprise gypsum, ash, and so forth in a size range of 10 -100 microns.  This can be considered an input material and an additive. 
The reference differs from the instant claims only with respect to the scope of the identity of each component.  The claims would have been obvious, however, because each of the claimed components can be derived from the disclosure of WO 2007/050512, even  if they differ semantically from the instaatn claims.    
Claims reciting product strength and hardness are considered to be inherent results of supplying the appropriate ratios of ingredients.  The designation of the product as a cat litter is an intended use and/or characteristic of the product; as the reference product does not differ substantially from the instant claims, the material is considered to have utility as a litter.  The source of the ash or lime-based by-product is not considered to be a patentable distinction.  The artisan faced with obtaining lime-based ash materials would have been well aware of the sources of these by-products and use thereof would not have been an unobvious modification. See particularly the claims of the reference, pages 3-5, the last paragraph of page 8 -page 9, line 24, page 10, first full paragraph and page 12.                     
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0112150 discloses adsorbent pellet material produced from cellulose fibers that may be employed with a clumping agent.  The reference indicates that inorganic materials present in waste streams such as gypsum should be minimized to less than 10% by weight of the product pellets. The reference also discloses the utility of the waste cellulosic fibers from paper manufacturing.  US 2014/0000526 discloses the use of carboxymethylcellulose as a clumping agent/binder.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732